                   Case 18-60108                    Doc 42            Filed 01/19/19 Entered 01/19/19 11:45:34                                                   Desc Main
                                                                       Document     Page 1 of 27

 Fill in this information to identify your case:

 Debtor 1                  John W. Burnette, Jr.
                           First Name                           Middle Name                         Last Name

 Debtor 2
 (Spouse if, filing)       First Name                           Middle Name                         Last Name

 United States Bankruptcy Court for the:                 WESTERN DISTRICT OF VIRGINIA

 Case number           18-60108
 (if known)
                                                                                                                                                                   Check if this is an
                                                                                                                                                                   amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                  Your assets
                                                                                                                                                                  Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................    $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................         $              35,119.10

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................    $              35,119.10

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                  Your liabilities
                                                                                                                                                                  Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                     $              45,625.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                           $                      0.01

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                             $                7,071.39


                                                                                                                                  Your total liabilities $                    52,696.40


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................              $                2,048.30

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                          $                2,336.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to

 Official Form 106Sum                   Summary of Your Assets and Liabilities and Certain Statistical Information                                                      page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
               Case 18-60108                    Doc 42               Filed 01/19/19 Entered 01/19/19 11:45:34                 Desc Main
                                                                      Document     Page 2 of 27
 Debtor 1      John W. Burnette, Jr.                                                      Case number (if known) 18-60108
             the court with your other schedules.

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                              $                   3,367.48


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.01

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.01




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                    Case 18-60108                 Doc 42             Filed 01/19/19 Entered 01/19/19 11:45:34                                            Desc Main
                                                                      Document     Page 3 of 27

 Fill in this information to identify your case:

 Debtor 1                     John W. Burnette, Jr.
                              First Name                     Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)          First Name                     Middle Name                       Last Name

 United States Bankruptcy Court for the:                WESTERN DISTRICT OF VIRGINIA

 Case number           18-60108
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and case
number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim           Priority            Nonpriority
                                                                                                                                              amount              amount
 2.1          City of Danville                                       Last 4 digits of account number       0001                       $0.01               $0.01                 $0.00
              Priority Creditor's Name
              Treasurer's Office                                     When was the debt incurred?           2018
              PO Box 3308
              Danville, VA 24543
              Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 1 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              32845                                              Best Case Bankruptcy
                  Case 18-60108                  Doc 42              Filed 01/19/19 Entered 01/19/19 11:45:34                                        Desc Main
                                                                      Document     Page 4 of 27
 Debtor 1 John W. Burnette, Jr.                                                                             Case number (if known)             18-60108

 2.2        Treasurer of Pittsylvania Co.                            Last 4 digits of account number                                 $0.00                $0.00               $0.00
            Priority Creditor's Name
            PO box 230                                               When was the debt incurred?
            Chatham, VA 24531
            Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                            Personal Property Tax

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority unsecured
       claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more than one
       creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part 2.
                                                                                                                                                            Total claim

 4.1        4G Antenna Shop, Inc                                       Last 4 digits of account number        2617                                                           $0.01
            Nonpriority Creditor's Name
            Attn: Executive Resolution Dept.                           When was the debt incurred?            2017
            6266 N W Street
            Pensacola, FL 32505
            Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                                                                           Contingent
                 Debtor 1 only
                                                                           Unliquidated
                 Debtor 2 only
                                                                           Disputed
                 Debtor 1 and Debtor 2 only                            Type of NONPRIORITY unsecured claim:
                 At least one of the debtors and another                   Student loans
                 Check if this claim is for a community debt              Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify


 4.2        Aarons Sales & Lease                                       Last 4 digits of account number        287R                                                           $0.00
            Nonpriority Creditor's Name
            Attn: Bankruptcy                                                                                  Opened 08/13 Last Active
            309 E Paces Ferry Rd Ne                                    When was the debt incurred?            2/20/14
            Atlanta, GA 30305
            Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                                                                           Contingent
                 Debtor 1 only
                                                                           Unliquidated
                 Debtor 2 only
                                                                           Disputed
                 Debtor 1 and Debtor 2 only                            Type of NONPRIORITY unsecured claim:
                 At least one of the debtors and another                   Student loans
                 Check if this claim is for a community debt              Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify   Lease


Official Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 2 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
               Case 18-60108                    Doc 42               Filed 01/19/19 Entered 01/19/19 11:45:34                                      Desc Main
                                                                      Document     Page 5 of 27
 Debtor 1 John W. Burnette, Jr.                                                                           Case number (if known)             18-60108

 4.3      Acceptance Now                                              Last 4 digits of account number       0668                                                   $0.01
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 09/15 Last Active
          5501 Headquarters Dr                                        When was the debt incurred?           9/16/15
          Plano, TX 75024
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Rental Agreement


 4.4      AEP                                                         Last 4 digits of account number       2617                                                   $0.01
          Nonpriority Creditor's Name
          1 Riverside Plaza                                           When was the debt incurred?           2018
          Columbus, OH 43215
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Old bill with ex wife


 4.5      America National Bank                                       Last 4 digits of account number       2617                                                   $0.01
          Nonpriority Creditor's Name
          P.O. Box 191                                                When was the debt incurred?           2018
          Danville, VA 24543
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Bank with ex wife




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-60108                    Doc 42               Filed 01/19/19 Entered 01/19/19 11:45:34                                      Desc Main
                                                                      Document     Page 6 of 27
 Debtor 1 John W. Burnette, Jr.                                                                           Case number (if known)             18-60108

 4.6      Capital One Auto Finance                                    Last 4 digits of account number       1001                                                   $0.00
          Nonpriority Creditor's Name
          Attn: General                                                                                     Opened 09/10 Last Active
          Correspondence/Bankruptcy                                   When was the debt incurred?           3/01/16
          Po Box 30285
          Salt Lake City, UT 84130
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Automobile


 4.7      Carilion Clinic                                             Last 4 digits of account number       6042                                                 $19.85
          Nonpriority Creditor's Name
          PO Box 13966                                                When was the debt incurred?           8/17/17
          Roanoke, VA 24038-3966
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Med


 4.8      Cash 2 U Payday Loans                                       Last 4 digits of account number       2617                                               $300.00
          Nonpriority Creditor's Name
          1240 Piney Forest Road                                      When was the debt incurred?           2017
          Danville, VA 24540
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-60108                    Doc 42               Filed 01/19/19 Entered 01/19/19 11:45:34                                      Desc Main
                                                                      Document     Page 7 of 27
 Debtor 1 John W. Burnette, Jr.                                                                           Case number (if known)             18-60108

 4.9      Cathy Hancock                                               Last 4 digits of account number       0001                                                   $0.00
          Nonpriority Creditor's Name
          721 Wade Road                                               When was the debt incurred?
          Pittsville, VA 24139
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Co-signor on vehicle loans


 4.10     Centra Health                                               Last 4 digits of account number       0001                                                   $0.01
          Nonpriority Creditor's Name
          Business Office                                             When was the debt incurred?           2018
          1920 Altherholt Road
          Lynchburg, VA 24505
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Med


 4.11     Centra Medical Group                                        Last 4 digits of account number       0001                                                   $0.01
          Nonpriority Creditor's Name
          ATTN#5470C                                                  When was the debt incurred?           2018
          PO BOX 14000
          Belfast, ME 04915-4033
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Med




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 5 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-60108                    Doc 42               Filed 01/19/19 Entered 01/19/19 11:45:34                                      Desc Main
                                                                      Document     Page 8 of 27
 Debtor 1 John W. Burnette, Jr.                                                                           Case number (if known)             18-60108

 4.12     CenturyLink                                                 Last 4 digits of account number       2617                                                   $0.01
          Nonpriority Creditor's Name
          PO Box 4300                                                 When was the debt incurred?           2015
          Carol Stream, IL 60197-4300
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.13     Cfw Credit & Collectio                                      Last 4 digits of account number       2644                                               $251.00
          Nonpriority Creditor's Name
          Attn:Collections                                            When was the debt incurred?           Opened 08/13
          19 N Washington St
          Winchester, VA 22601
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection Attorney Shentel


 4.14     Credit Control Corp                                         Last 4 digits of account number       2629                                                   $0.00
          Nonpriority Creditor's Name
          Po Box 120568                                               When was the debt incurred?           Opened 02/14
          Newport News, VA 23612
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Attorney University Of Virginia
              Yes                                                        Other. Specify   Health




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 6 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-60108                    Doc 42               Filed 01/19/19 Entered 01/19/19 11:45:34                                      Desc Main
                                                                      Document     Page 9 of 27
 Debtor 1 John W. Burnette, Jr.                                                                           Case number (if known)             18-60108

 4.15     Credit Solutions LLc                                        Last 4 digits of account number       2253                                               $418.00
          Nonpriority Creditor's Name
          2277 Thunderstick Dr Ste 400                                When was the debt incurred?           Opened 2/24/17
          Lexington, KY 40505
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   11 Fairpoint Communications


 4.16     Creditors Collection Service/CCS                            Last 4 digits of account number       0147                                                 $90.00
          Nonpriority Creditor's Name
          Po Box 21504                                                When was the debt incurred?           Opened 07/14
          Roanoke, VA 24018
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection Attorney Cmg Gretna


 4.17     Creditors Collection Service/CCS                            Last 4 digits of account number       6256                                                 $76.00
          Nonpriority Creditor's Name
          Po Box 21504                                                When was the debt incurred?           Opened 02/14
          Roanoke, VA 24018
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection Attorney Cmg Gretna




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 7 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-60108                    Doc 42               Filed 01/19/19 Entered 01/19/19 11:45:34                                      Desc Main
                                                                      Document     Page 10 of 27
 Debtor 1 John W. Burnette, Jr.                                                                           Case number (if known)             18-60108

 4.18     Creditors Collection Service/CCS                            Last 4 digits of account number       1200                                                 $20.00
          Nonpriority Creditor's Name
          Po Box 21504                                                When was the debt incurred?           Opened 09/17
          Roanoke, VA 24018
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection Attorney Cmg Gretna


 4.19     Creditors Collection Service/CCS                            Last 4 digits of account number       0429                                                 $20.00
          Nonpriority Creditor's Name
          Po Box 21504                                                When was the debt incurred?           Opened 02/17
          Roanoke, VA 24018
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection Attorney Cmg Gretna


 4.20     Danville Pediatric Dentistry                                Last 4 digits of account number       1625                                               $128.60
          Nonpriority Creditor's Name
          4545 Riverside Drive C                                      When was the debt incurred?           11/14/17
          Danville, VA 24541
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Dentist




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 8 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-60108                    Doc 42               Filed 01/19/19 Entered 01/19/19 11:45:34                                      Desc Main
                                                                      Document     Page 11 of 27
 Debtor 1 John W. Burnette, Jr.                                                                           Case number (if known)             18-60108

 4.21     Diversified Consultants, Inc.                               Last 4 digits of account number       5356                                               $624.00
          Nonpriority Creditor's Name
          Diversified Consultants, Inc.                               When was the debt incurred?           Opened 8/04/17
          Po Box 551268
          Jacksonville, FL 32255
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection Attorney Dish Network


 4.22     Eye Care & Surgery, P.C.                                    Last 4 digits of account number       0001                                                   $0.01
          Nonpriority Creditor's Name
          1960 Electric Road SW                                       When was the debt incurred?           2018
          Roanoke, VA 24018
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.23     Fairpoint Communications                                    Last 4 digits of account number       2617                                                   $0.01
          Nonpriority Creditor's Name
          PO Box 580028                                               When was the debt incurred?           2016
          Charlotte, NC 28258-0028
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Internet Provider




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 9 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-60108                    Doc 42               Filed 01/19/19 Entered 01/19/19 11:45:34                                      Desc Main
                                                                      Document     Page 12 of 27
 Debtor 1 John W. Burnette, Jr.                                                                           Case number (if known)             18-60108

 4.24     First National Bank of Altavista                            Last 4 digits of account number       2617                                                   $0.01
          Nonpriority Creditor's Name
          PO Box 29                                                   When was the debt incurred?           2018
          Altavista, VA 24517
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.25     First Premier Bank                                          Last 4 digits of account number       0001                                                   $0.01
          Nonpriority Creditor's Name
          Credit Card Department                                      When was the debt incurred?
          P.O. Box 5519
          Sioux Falls, SD 57117-5519
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.26     Franklin Collection Service, Inc                            Last 4 digits of account number       3149                                                $314.00
          Nonpriority Creditor's Name
          Po Box 3910                                                 When was the debt incurred?           Opened 04/15
          Tupelo, MS 38801
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Attorney Solstas Lab Partners
              Yes                                                        Other. Specify   Group Ll




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 10 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-60108                    Doc 42               Filed 01/19/19 Entered 01/19/19 11:45:34                                      Desc Main
                                                                      Document     Page 13 of 27
 Debtor 1 John W. Burnette, Jr.                                                                           Case number (if known)             18-60108

 4.27     Gretna Medical Center                                       Last 4 digits of account number       2617                                             $1,000.00
          Nonpriority Creditor's Name
          291 McBride Lane                                            When was the debt incurred?           2017
          Gretna, VA 24557
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Med


 4.28     James Marlowe                                               Last 4 digits of account number       2617                                                   $0.00
          Nonpriority Creditor's Name
          1937 Robinhood Road                                         When was the debt incurred?           8/21/2017
          Callands, VA 24530
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Current Residential Rental Lease


 4.29     Lincare                                                     Last 4 digits of account number       0001                                                   $0.01
          Nonpriority Creditor's Name
          P.O. Box 687                                                When was the debt incurred?
          Forest, VA 24551-0687
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 11 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-60108                    Doc 42               Filed 01/19/19 Entered 01/19/19 11:45:34                                      Desc Main
                                                                      Document     Page 14 of 27
 Debtor 1 John W. Burnette, Jr.                                                                           Case number (if known)             18-60108

 4.30     Mecklenburg Electric Co-Op                                  Last 4 digits of account number       2617                                                   $0.01
          Nonpriority Creditor's Name
          11633 VA-92                                                 When was the debt incurred?
          Chase City, VA 23924
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Bill


 4.31     OrthoVirginia, Inc.                                         Last 4 digits of account number       7409                                                 $70.00
          Nonpriority Creditor's Name
          PO Box 75831                                                When was the debt incurred?           9/5/17
          Baltimore, MD 21275-5831
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Med


 4.32     Paul W. Miller, D.D.S                                       Last 4 digits of account number       2617                                                   $0.01
          Nonpriority Creditor's Name
          6 South Main Street                                         When was the debt incurred?           2017
          Chatham, VA 24531
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Dentist




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 12 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-60108                    Doc 42               Filed 01/19/19 Entered 01/19/19 11:45:34                                      Desc Main
                                                                      Document     Page 15 of 27
 Debtor 1 John W. Burnette, Jr.                                                                           Case number (if known)             18-60108

 4.33     Pied Crd Col                                                Last 4 digits of account number       0062                                                $650.00
          Nonpriority Creditor's Name
          204 Boatwright Ave                                          When was the debt incurred?           Opened 9/20/17
          Danville, VA 24543
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Regional One Inc


 4.34     Progressive Leasing                                         Last 4 digits of account number       0001                                                   $0.01
          Nonpriority Creditor's Name
          256 West Data Drive                                         When was the debt incurred?           2018
          Draper, UT 84020
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.35     Purchasing Power                                            Last 4 digits of account number       0001                                                   $0.01
          Nonpriority Creditor's Name
          Registered Agent/Office                                     When was the debt incurred?           2018
          4701 Cox Road, Suite 285
          Glen Allen, VA 23060
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 13 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-60108                    Doc 42               Filed 01/19/19 Entered 01/19/19 11:45:34                                      Desc Main
                                                                      Document     Page 16 of 27
 Debtor 1 John W. Burnette, Jr.                                                                           Case number (if known)             18-60108

 4.36     Reginal One EMS                                             Last 4 digits of account number       2617                                                   $0.01
          Nonpriority Creditor's Name
          135 Forestdale Drive                                        When was the debt incurred?           2017
          Danville, VA 24540
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Med


 4.37     Santander Consumer USA                                      Last 4 digits of account number       1000                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                            Opened 03/06 Last Active
          Po Box 961245                                               When was the debt incurred?           9/30/10
          Ft Worth, TX 76161
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Automobile


 4.38     Sprint                                                      Last 4 digits of account number       0001                                                   $0.01
          Nonpriority Creditor's Name
          P O Box 4191                                                When was the debt incurred?           2018
          Carol Stream, IL 60197-4191
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 14 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-60108                    Doc 42               Filed 01/19/19 Entered 01/19/19 11:45:34                                      Desc Main
                                                                      Document     Page 17 of 27
 Debtor 1 John W. Burnette, Jr.                                                                           Case number (if known)             18-60108

 4.39     Surgery Center of Lynchburg                                 Last 4 digits of account number       8328                                                $204.75
          Nonpriority Creditor's Name
          2401 Atherholt Rd                                           When was the debt incurred?           1/9/18
          Lynchburg, VA 24501
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Med


 4.40     Univerisity of VA Med Center                                Last 4 digits of account number       2617                                                $600.00
          Nonpriority Creditor's Name
          Patient Financiail Services                                 When was the debt incurred?           2017
          P.O. Box 530272
          Atlanta, GA 30353-0272
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Med


 4.41     Verizon                                                     Last 4 digits of account number       0001                                             $2,285.00
          Nonpriority Creditor's Name
          Attn: Wireless Bankrupty Admin                                                                    Opened 11/12 Last Active
          500 Technology Dr Ste 500                                   When was the debt incurred?           2/29/16
          Weldon Springs, MO 63304
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 15 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                Case 18-60108                   Doc 42               Filed 01/19/19 Entered 01/19/19 11:45:34                                      Desc Main
                                                                      Document     Page 18 of 27
 Debtor 1 John W. Burnette, Jr.                                                                           Case number (if known)             18-60108

 4.42      Wells Fargo Dealer Services                                Last 4 digits of account number       6874                                                    $0.01
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                                 Opened 05/08 Last Active
           Po Box 19657                                               When was the debt incurred?           2/21/12
           Irvine, CA 92623
           Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Automobile


 4.43      Wffinancial                                                Last 4 digits of account number       9001                                                    $0.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                                 Opened 5/17/08 Last Active
           Po Box 660041                                              When was the debt incurred?           2/21/12
           Dallas, TX 75266
           Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
                                                                         Unliquidated
              Debtor 2 only
                                                                         Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                    Student loans
              Check if this claim is for a community debt                Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Automobile

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency is
   trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have
   more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be notified for
   any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each type
   of unsecured claim.

                                                                                                                                    Total Claim
                        6a.   Domestic support obligations                                                   6a.       $                           0.00
 Total claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                           6b.       $                           0.01
                        6c.   Claims for death or personal injury while you were intoxicated                 6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.        6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                       6e.       $                           0.01

                                                                                                                                    Total Claim
                        6f.   Student loans                                                                  6f.       $                           0.00
 Total claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that you
                              did not report as priority claims                                              6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts              6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount here. 6i.           $                       7,071.39



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 16 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
               Case 18-60108                    Doc 42               Filed 01/19/19 Entered 01/19/19 11:45:34                  Desc Main
                                                                      Document     Page 19 of 27
 Debtor 1 John W. Burnette, Jr.                                                                 Case number (if known)   18-60108

                        6j.   Total Nonpriority. Add lines 6f through 6i.                          6j.      $              7,071.39




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 17 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 18-60108             Doc 42        Filed 01/19/19 Entered 01/19/19 11:45:34                                Desc Main
                                                           Document     Page 20 of 27



Fill in this information to identify your case:

Debtor 1                      John W. Burnette, Jr.

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       WESTERN DISTRICT OF VIRGINIA

Case number               18-60108                                                                       Check if this is:
(If known)
                                                                                                             An amended filing
                                                                                                             A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                     Employed
       attach a separate page with           Employment status
                                                                      Not employed                                 Not employed
       information about additional
       employers.
                                             Occupation            Booker
       Include part-time, seasonal, or
       self-employed work.                                         Goodyear Tire & Rubber
                                             Employer's name       Company
       Occupation may include student
       or homemaker, if it applies.          Employer's address
                                                                   1901 Goodyear Blvd
                                                                   Lynchburg, VA 24501

                                             How long employed there?         about 12 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.         2.      $        4,352.03         $            N/A

3.     Estimate and list monthly overtime pay.                                             3.     +$              0.00       +$           N/A

4.     Calculate gross Income. Add line 2 + line 3.                                        4.      $      4,352.03               $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
             Case 18-60108             Doc 42        Filed 01/19/19 Entered 01/19/19 11:45:34                                  Desc Main
                                                      Document     Page 21 of 27


Debtor 1    John W. Burnette, Jr.                                                                 Case number (if known)   18-60108


                                                                                                   For Debtor 1            For Debtor 2 or
                                                                                                                           non-filing spouse
      Copy line 4 here                                                                     4.      $         4,352.03      $             N/A

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.     $           783.37   $                  N/A
      5b.    Mandatory contributions for retirement plans                                  5b.     $             0.00   $                  N/A
      5c.    Voluntary contributions for retirement plans                                  5c.     $             0.00   $                  N/A
      5d.    Required repayments of retirement fund loans                                  5d.     $             0.00   $                  N/A
      5e.    Insurance                                                                     5e.     $             0.00   $                  N/A
      5f.    Domestic support obligations                                                  5f.     $         1,303.42   $                  N/A
      5g.    Union dues                                                                    5g.     $             0.00   $                  N/A
      5h.    Other deductions. Specify: medical                                            5h.+    $           177.53 + $                  N/A
             United Way                                                                            $             4.33   $                  N/A
             Roth plan                                                                             $            61.23   $                  N/A
             401K                                                                                  $            76.00   $                  N/A
             ESP Loan Hourly, 401K loan, balance about $2,000.00.                                  $            23.73   $                  N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          2,429.61      $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          1,922.42      $               N/A
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.     $              0.00     $               N/A
      8b. Interest and dividends                                                           8b.     $              0.00     $               N/A
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.     $              0.00     $               N/A
      8d. Unemployment compensation                                                        8d.     $              0.00     $               N/A
      8e. Social Security                                                                  8e.     $              0.00     $               N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.     $              0.00     $               N/A
      8g. Pension or retirement income                                                     8g.     $              0.00     $               N/A
                                               Pro Rata Future Mo. Inc. Tax
      8h.    Other monthly income. Specify: Refunds                                        8h.+ $              125.88 + $                  N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            125.88      $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                     10. $           2,048.30 + $             N/A = $          2,048.30
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                 11. +$                  0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $         2,048.30
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debtor now receives about $1,300.00 net monthly from short term disability payments. He hopes to
                             return to work on or about 2-19-2018.




Official Form 106I                                                    Schedule I: Your Income                                                     page 2
             Case 18-60108                Doc 42          Filed 01/19/19 Entered 01/19/19 11:45:34                                    Desc Main
                                                           Document     Page 22 of 27



Fill in this information to identify your case:

Debtor 1                 John W. Burnette, Jr.                                                              Check if this is:
                                                                                                                An amended filing
Debtor 2                                                                                                             A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   WESTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           18-60108
(If known)




Official Form 106J
Schedule J: Your Expenses                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1                  Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s       Does dependent
      and Debtor 2.                                each dependent..............    Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            son                                  8 years              Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                              600.00

      If not included in line 4:

      4a. Real estate taxes                                                                                4a.   $                                 0.00
      4b. Property, homeowner’s, or renter’s insurance                                                     4b.   $                                 0.00
      4c. Home maintenance, repair, and upkeep expenses                                                    4c.   $                                 0.00
      4d. Homeowner’s association or condominium dues                                                      4d.   $                                 0.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5.   $                                 0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
           Case 18-60108                  Doc 42           Filed 01/19/19 Entered 01/19/19 11:45:34                                       Desc Main
                                                            Document     Page 23 of 27


Debtor 1     John W. Burnette, Jr.                                                                      Case number (if known)       18-60108

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                      6a.   $                                150.00
      6b. Water, sewer, garbage collection                                                                    6b.   $                                  0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                      6c.   $                                  0.00
      6d. Other. Specify: Cell phone                                                                          6d.   $                                 68.00
             DirecTV                                                                                                $                                100.00
7.    Food and housekeeping supplies                                                          7.                    $                                612.00
8.    Childcare and children’s education costs                                                8.                    $                                  0.00
9.    Clothing, laundry, and dry cleaning                                                     9.                    $                                 45.00
10.   Personal care products and services                                                   10.                     $                                 36.00
11.   Medical and dental expenses                                                           11.                     $                                 30.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                          12. $                                                    350.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                    13. $                                                      0.00
14.   Charitable contributions and religious donations                                      14. $                                                      0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                      0.00
      15b. Health insurance                                                                15b. $                                                      0.00
      15c. Vehicle insurance                                                               15c. $                                                    225.00
      15d. Other insurance. Specify:                                                       15d. $                                                      0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property                                                            16. $                                                     40.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                       0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                       0.00
      17c. Other. Specify:                                                                 17c. $                                                       0.00
      17d. Other. Specify:                                                                 17d. $                                                       0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).       18. $                                                       0.00
19.   Other payments you make to support others who do not live with you.                        $                                                      0.00
      Specify:                                                                              19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                      0.00
      20b. Real estate taxes                                                               20b. $                                                      0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                      0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                      0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                      0.00
21.   Other: Specify:    Pet Care & Supplies                                                21. +$                                                    80.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                        $                      2,336.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                                $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                   $                      2,336.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                        23a. $                               2,048.30
    23b. Copy your monthly expenses from line 22c above.                                                     23b. -$                              2,336.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                            23c. $                                 -287.70

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                   Schedule J: Your Expenses                                                                    page 2
                   Case 18-60108                Doc 42               Filed 01/19/19 Entered 01/19/19 11:45:34                      Desc Main
                                                                      Document     Page 24 of 27




 Fill in this information to identify your case:

 Debtor 1                 John W. Burnette, Jr.
                          First Name                        Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name             Last Name

 United States Bankruptcy Court for the:             WESTERN DISTRICT OF VIRGINIA

 Case number           18-60108
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                   Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ John W. Burnette, Jr.                                                 X
              John W. Burnette, Jr.                                                     Signature of Debtor 2
              Signature of Debtor 1

              Date     January 19, 2019                                                 Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                 Case 18-60108                  Doc 42               Filed 01/19/19 Entered 01/19/19 11:45:34   Desc Main
                                                                      Document     Page 25 of 27


 In re:                                                                              CASE NO. 18-60108

 John W. Burnette, Jr.                                                               CHAPTER 7

                                      Debtor(s)

                      NOTICE OF AMENDMENT TO DEBTOR'S SCHEDULES OF CREDITORS AND/OR MATRIX

Debtor, pursuant to Bankruptcy Rule 1009(a), hereby gives NOTICE of the names of creditors added to debtor's schedules of creditors
and/or mailing matrix as follows:



 NAME AND ADDRESS OF                                           DATE OF DEBT AND              WHETHER                     AMOUNT
 CREDITOR                                                      SECURITY, IF ANY              DISPUTED

 AEP                                                           2018                          NO                                  $0.01
 1 Riverside Plaza
 Columbus, OH 43215

 America National Bank                                         2018                          NO                                  $0.01
 P.O. Box 191
 Danville, VA 24543

 Centra Health                                                 2018                          NO                                  $0.01
 Business Office
 1920 Altherholt Road
 Lynchburg, VA 24505

 Centra Medical Group                                          2018                          NO                                  $0.01
 ATTN#5470C
 PO BOX 14000
 Belfast, ME 04915-4033

 City of Danville                                              2018                          NO                                  $0.01
 Treasurer's Office
 PO Box 3308
 Danville, VA 24543

 Eye Care & Surgery, P.C.                                      2018                          NO                                  $0.01
 1960 Electric Road SW
 Roanoke, VA 24018

 First National Bank of Altavista                              2018                          NO                                  $0.01
 PO Box 29
 Altavista, VA 24517

 Lincare                                                       2018                          NO                                  $0.01
 P.O. Box 687
 Forest, VA 24551-0687

 Progressive Leasing                                           2018                          NO                                  $0.01
 256 West Data Drive
 Draper, UT 84020

 Purchasing Power                                              2018                          NO                                  $0.01
 Registered Agent/Office
 4701 Cox Road, Suite 285
 Glen Allen, VA 23060




nas7.frm - 02/08/17

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
                 Case 18-60108                  Doc 42               Filed 01/19/19 Entered 01/19/19 11:45:34        Desc Main
                                                                      Document     Page 26 of 27


 NAME AND ADDRESS OF                                           DATE OF DEBT AND                 WHETHER                             AMOUNT
 CREDITOR                                                      SECURITY, IF ANY                 DISPUTED
 Sprint                                                        2018                             NO
 P O Box 4191                                                                                                                               $0.01
 Carol Stream, IL 60197-4191


 /s/ John W. Burnette, Jr.                                  01/18/2019
 John W. Burnette, Jr.
 (Debtor must sign)

The above-named debtor(s) certifies under penalty of perjury that the foregoing is true and correct pursuant to 28 U.S.C. §1746.


                                                            CERTIFICATION
I hereby certify that I have contacted the Bankruptcy Court Clerk's office and the above-styled case has not been closed or I have
enclosed herewith a Motion to Reopen and the appropriate filing fees. I further certify that a true copy of this Notice was duly mailed
on January 19, 2019 , to the Court, debtor, trustee, U.S. Trustee, and, if the §341(a) creditors' meeting notice has been issued, to
the above-named creditors, which notice of amendment to said creditors shall include a copy of the §341(a) creditors' meeting notice,
proof of claim form, and order of discharge, as applicable.


 Dated: January 19, 2019                                       Signed: /s/ Reginald R. Yancey

 Note: ALL amendments must be accompanied by a THIRTY-ONE DOLLARS ($31.00) filing fee payable to Clerk, U. S. Bankruptcy Court.
 Personal checks are not accepted. If more than five (5) creditors are added by amendment, counsel for the debtor, or debtor if pro-se, shall
 file with the Clerk an amended matrix which lists only the added creditors in alphabetical order.




nas7.frm - 02/08/17

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 18-60108                       Doc 42          Filed 01/19/19 Entered 01/19/19 11:45:34         Desc Main
                                                                      Document     Page 27 of 27

                                                           UNITED STATES BANKRUPTCY COURT
                                                         FOR THE WESTERN DISTRICT OF VIRGINIA

 In re:                                                                              Chapter 7
 John W. Burnette, Jr.
                                                                                     Case No 18-60108

                                          Debtor(s)

                            CERTIFICATION REGARDING AMENDED SCHEDULES OR STATEMENTS

             On January 19, 2019, the Debtor(s) filed amended schedules or statements (check the applicable box below):


                                        These amended schedules or statements do not list any creditors or parties not listed on the
                                        matrix originally filed with the petition in this case.

                                        These amended schedules or statements do add creditors but the creditors are listed on the
                                        mailing matrix previously filed with this Court. I have paid the related filing fee for adding these
                                        creditors As of the date of this certification the mailing matrix in this case includes all creditors
                                        listed on the bankruptcy schedules, as amended.

                                        These amended schedules or statements do add creditors, and the creditors were not listed on the
                                        mailing matrix previously filed with this Court. Accordingly I have taken the following actions:
                                        (a) I have updated the mailing matrix to add all creditors not previously listed on the mailing
                                        matrix, and as of the date of this certification the mailing matrix in this case includes all
                                        creditors listed on the bankruptcy schedules, as amended, (b) I have paid the related filing fee for
                                        adding these creditors, and (c) on January 19, 2019, I sent the Notice of Bankruptcy and § 341(a)
                                        creditors' meeting notice to the following creditors in the manner described as follows (add extra
                                        pages if necessary):




             I hereby certify under penalty of perjury that the foregoing is true and correct.

 Date:                     01/19/2019                                                      /s/ Reginald R. Yancey
                                                                                           Reginald R. Yancey
                                                                                           Counsel for Debtor(s)

 Debtor (if applicable)                                                                    Joint Debtor (if applicable)




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
